DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 1/18/2022.  

EXAMINER’S COMMENT
	In applicant’s remarks submitted 1/18/2022, applicant notes the instant application does not claim foreign priority under 35 U.S.C. 119.  In light of this, the examiner notes box “12” on Page 1 of the Non-Final Rejection Mailed 10/18/2021 was erroneously checked, and no certified copies of priority documents are required.

STATEMENTS OF REASONS FOR ALLOWANCE
	The examiner’s reasons for allowance have been given in the Non-Final Rejection mailed 10/18/2021.

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-28 are considered patentably distinguishable over the prior art of record.        
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135